         Case 1:20-cv-00117-BLW Document 11 Filed 08/03/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 ANTHONY L. CAVALLERO,
                                                Case No. 1:20-cv-00117-BLW
                      Plaintiff,
                                                SUCCESSIVE REVIEW ORDER
 vs.                                            BY SCREENING JUDGE

 STATE OF IDAHO,

                      Defendant.




       The Court previously notified Plaintiff Anthony L. Cavallero that he could not

proceed on his Complaint, and he was provided instructions for amendment. (Dkt. 7.)

Now pending is Plaintiff’s Motion to Review Amended Complaint and proposed

Amended Complaint. (Dkts. 8, 9.)

       Plaintiff alleges that, on or about July 30, 2007, he was arrested on unknown

charges and not timely arraigned in a criminal case. He eventually was charged with a

child molestation crime for rubbing a ten-year-old girl’s naked buttocks, arms, and

shoulders to try to prevent potential hypothermia. He further alleges that the prosecutor

threatened him into accepting a guilty plea, and his defense attorney told him that he

thought Plaintiff was guilty and he did not want to represent him.

       It is unclear whether Plaintiff was convicted of a crime associated with the child

molestation accusations. If so, he is not currently serving a sentence for that crime. The

SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00117-BLW Document 11 Filed 08/03/20 Page 2 of 6




Idaho Department of Correction website page “Offender Search Details” for Plaintiff

shows that he completed a sentence on an aggravated assault charge on April 1, 2017

(which sounds different from the child molestation charges), and currently is serving a

sentence on assault/battery on certain personnel, through September 30, 2021.

       The statute of limitations period for filing a civil rights lawsuit under 42 U.S.C.

§ 1983 is determined by the statute of limitations period for personal injuries in the state

where the claim arose. Wilson v. Garcia, 471 U.S. 261 (1985) (later overruled only as to

claims brought under the Securities Exchange Act of 1934, not applicable here). Idaho

Code § 5-219 provides for a two-year statute of limitations for personal injury. Federal

civil rights actions arising in Idaho are governed by this two-year statute of limitations.

       Although the Court relies upon the state statute of limitations to determine the

time for filing a claim, the Court uses federal law to determine when a claim accrues.

Elliott v. City of Union City, 25 F.3d 800, 801-02 (9th Cir. 1994). The Ninth Circuit has

determined that a claim accrues when the plaintiff knows, or should know, of the injury

that is the basis of the cause of action. See Kimes v. Stone, 84 F.3d 1121, 1128 (9th Cir.

1996). Under this “discovery rule,” the statute begins to run once a plaintiff knows of his

injury and its cause. Gibson v. United States, 781 F.2d 1334, 1344 (9th Cir. 1986). A

claim accrues upon awareness of an actual injury, “and not when the plaintiff suspects a

legal wrong.” Lukovsky v. City and County of San Francisco, 535 F.3d 1044, 1049 (9th

Cir. 2008).

       In general, the statute of limitations for a § 1983 claim that is dependent upon a

prior state court action to invalidate a conviction does not begin to run until the

SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
            Case 1:20-cv-00117-BLW Document 11 Filed 08/03/20 Page 3 of 6




conviction is reversed, expunged, or declared invalid, because a § 1983 cause of action

does not arise until the declaration of invalidity has been achieved. See Heck v.

Humphrey, 512 U.S. 477, 489 (1994). Case law is mixed as to whether a plaintiff who

had completed his sentence can pursue a civil rights claim that otherwise would have

been barred by Heck v Humphrey. See Cohen v. Longshore, 621 F.3d at 1315-16 (10th

Cir. 2010) (citing cases from the First, Third, Fifth, and Eighth Circuits holding that the

Heck favorable-termination requirement prevents § 1983 claims for damages even when

brought by petitioners whose release from custody has made habeas relief unavailable,”

as well as cases that “have reached the opposite conclusion” from the Second, Fourth,

Sixth, Seventh, Ninth (Nonnette v. Small, infra), and Eleventh Circuits). The United

States Court of Appeals for the Tenth Circuit agreed with the Ninth, holding that “a

petitioner who has no available remedy in habeas, through no lack of diligence on his

part, is not barred by Heck from pursuing a § 1983 claim.” Cohen, 621 F.3d at 1317.

        As for diligence, a released convicted felon who can continue to pursue an

ongoing challenge to a conviction in a habeas corpus action, see Spencer v. Kemna, 523

U.S. 1 (1998), must do so. In such case, the plaintiff’s federal statute of limitations does

not begin until the conviction has been invalidated.1 However, if, after release, a plaintiff


        1
           Examples of “invalidating a conviction” include the following. In Stoll v. County of Kern, No.
1105CV-01059, 2007 WL 2815032 (E.D. Cal. Sept. 25, 2007), the federal district court determined that
lack of a timely arraignment, which could be cause to overturn the plaintiff’s conviction, implicated the
Heck v. Humphrey rule—but the Heck rule was satisfied by the prior granting of a habeas corpus petition;
therefore, the statute of limitations ran from that date, rather than the date the plaintiff knew the state
failed to arraign him 21 years earlier. Id. at *3.

        In Savory v. Cannon, 947 F.3d 409 (7th Cir. 2020), the United States Court of Appeals for the
Seventh Circuit held that the plaintiff’s statute of limitations began to run not on the earlier date of his

SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 3
          Case 1:20-cv-00117-BLW Document 11 Filed 08/03/20 Page 4 of 6




desires to bring a civil rights claim that challenges a past sentence attached to a

conviction that has not been invalidated, he may do so, see Nonnette v. Small, 316 F.3d

872, 876-77 (9th Cir. 2002). However, the statute of limitations for causes of action

arising from a conviction that has not been invalidated will not be tolled or extended, as

when a plaintiff takes the time to invalidate his conviction by pursuing a collateral review

action, see Heck v. Humphrey, 512 U.S. at 489, before pursuing a civil rights lawsuit.

        The law governing the statute of limitations calculation for claims of lack of due

process in pretrial criminal proceedings, such as arraignments, is slightly different—

depending on whether the plaintiff’s claim calls into question the validity of a criminal

conviction. That is, “[r]eflective of the fact that false imprisonment consists of detention

without legal process, a false imprisonment ends once the victim becomes held pursuant

to such process—when, for example, he is bound over by a magistrate or arraigned on

charges.” Wallace v. Kato, 549 U.S. 384, 389 (2007). However, when a plaintiff asserts

in a civil rights action that a defendant’s actions in an arraignment resulted in an unlawful

conviction, “a § 1983 suit is not the proper vehicle through which to mount what is

essentially a collateral challenge to the validity of his federal criminal conviction,”

because of the Heck v. Humphrey bar. Valencia v. Weis, No. 318CV01261WQHNLS,

2018 WL 4489321, at *3 (S.D. Cal. Sept. 19, 2018), aff'd, 776 F. App'x 510 (9th Cir.

2019. Accord, Forthoffer v. Fore, No. 3:17-CV-00235-TMB, 2019 WL 4867390, at *3



release from prison, but from the governor’s later issuance of a pardon exonerating him of the criminal
conviction. Id. at 420 (emphasis in original). See also Stoll v. County of Kern, No. 1105CV-01059, 2007
WL 2815032 (E.D. Cal. Sept. 25, 2007).


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:20-cv-00117-BLW Document 11 Filed 08/03/20 Page 5 of 6




(D. Alaska Jan. 3, 2019) (Plaintiff’s claims against Fore asserting that Fore lied in an

affidavit used to support her arrest, arraignment, and ultimately the charges that “became

case 3PA-13-00509CR,” and that Fore similarly lied in later grand jury testimony were

barred by Heck).

       Under limited circumstances, untimely claims sometimes can be salvaged. State

law governs equitable excuses related to the statute of limitations. The Idaho Supreme

Court has determined that “[s]tatutes of limitation in Idaho are not tolled by judicial

construction but rather by the expressed language of the statute.” Wilhelm v. Frampton,

158 P.3d 310, 312 (Idaho 2007). Idaho statutorily tolls the limitations period for a

person’s minority status or insanity. I.C. § 5-230.

       The theory of equitable estoppel is also available. While it “does not ‘extend’ a

statute of limitation,” it works in a similar manner to prevent a party who has falsely

represented or concealed a material fact with actual or constructive knowledge of the

truth “from pleading and utilizing the statute of limitations as a bar, although the time

limit of the statue may have already run.” J.R. Simplot Co., v. Chemetics International,

Inc., 887 P.2d 1039, 1041 (Idaho 1994).

       If claims are untimely filed and the untimeliness cannot be excused, they are

subject to dismissal for fail to state a claim upon which relief can be granted, and are also

subject to a strike under 28 U.S.C. § 1915(g). See Belanus v. Clark, 796 F.3d 1021, 1030

(9th Cir. 2015). However, a complaint should not be dismissed without leave to amend

unless it is clear that the complaint’s deficiencies cannot be cured. See Lopez v. Smith,

203 F.3d 1122, 1130-31 (9th Cir. 2000).

SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 5
         Case 1:20-cv-00117-BLW Document 11 Filed 08/03/20 Page 6 of 6




       The Court earlier provided Plaintiff with notice of the foregoing standard of law in

the Initial Review Order. In the Amended Complaint, Plaintiff has not provided plausible

facts showing that his statute of limitations did not expire in or before 2018, more than

two years prior to the filing of Plaintiff’s original Complaint in this action on March 5,

2020. The allegedly wrongful acts occurred in 2007, and Plaintiff is not now incarcerated

for the crime, such that the bar of Heck v. Humphrey, 512 U.S. 477 (1994), would have

tolled or extended the civil rights statute of limitations. Accordingly, the Court concludes

that this case is barred by the statute of limitations, and Plaintiff has provided insufficient

facts to show that equitable tolling or equitable estoppel should be applied.


                                           ORDER

       IT IS ORDERED:

   1. Plaintiff’s Motion to Review Amended Complaint (Dkt. 8) is GRANTED.

   2. Plaintiff’s Amended Complaint is DISMISSED with prejudice on statute of

       limitations grounds.



                                                   DATED: August 3, 2020


                                                   _________________________
                                                   B. Lynn Winmill
                                                   U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 6
